This is an original action by the pure Oil Company, as petitioner, against the Oklahoma Tax Commission, as respondent, wherein it is sought to obtain a wit of prohibition to prohibit respondent from proceeding to collect certain motor vehicle taxes from petitioner upon certain motor trucks operated by it upon the public highways of the state which respondent alleges are class "C" motor carriers as defined by law.
A stipulation of facts has been filed. It appears that petitioner is a corporation engaged in the business of acquiring oil and gas mining leasehold estates covering properties within the state of Oklahoma; producing, transporting, refining, and marketing petroleum, crude oil, and its refined products within the state of Oklahoma. On December 26, 1934, a notice was served upon petitioner by respondent to the effect that a hearing would be held on January 10, 1935, at the State Capitol for the purpose of computing certain taxes due the state from petitioner as a motor carrier. On the same date a subpoena duces tecum was served upon petitioner to bring before the commission all the "books, records, and papers showing the mileage traversed and the identify of motor vehicle, equipment used by petitioner for the transportation of property between or through two or more incorporated cities or towns in furtherance of any private commercial enterprise."
The further facts are that petitioner owns a number of motor trucks which are operated over the highways of the state solely for the purpose of carrying oil field equipment; that said company owns no tank trucks and does not make deliveries of gasoline within the state; that its motor trucks are not operated for the purpose of carrying property belonging to any other person, firm, or corporation; that the said motor trucks are operated by petitioner in carrying property belonging to it and the trips ordinarily originate at a lease owned by petitioner and terminate at another lease or at a warehouse owned by petitioner, and in making said trips said motor trucks ordinarily pass through two or more incorporated cities or towns within the state of Oklahoma; that any and all trips made by said motor trucks belonging to petitioner over the highways of the state are trips necessary and incident to the carrying on and in furtherance of the business of the Pure Oil Company in the operation and development of its oil and gas leases.
It is contended by respondent that under the facts above stated the motor trucks operated by the petitioner are class "C" motor carriers, as defined by section 1, chapter 156, Session Laws 1933, and that petitioner is liable to the state for the payment of the mileage tax assessed by the provisions of said chapter. Petitioner contends that the motor vehicles operated by it are not class "C" motor carriers as defined by said act, and that consequently respondent, Tax Commission, *Page 617 
is wholly without jurisdiction to proceed to compute, levy, and assess against it the tax provided by said act.
The pertinent provisions of said act are as follows:
"(b) The term 'motor carrier,' when used in this act, means any person, firm, business, trust or corporation, lessee or trustee or receiver, operating any motor vehicle upon any public highway for the transportation of passengers or property for compensation or for commercial purposes, doing aninter-city business and not operating exclusively within the limits of an incorporated city or town within this state, and, for the purposes of this act, motor carriers shall be divided into three classes as follows:
"(1) Class 'A' motor carriers shall include all motor carriers operating as common carriers, of persons or property between fixed termini or over a regular route, even though there be periodic or irregular departures from said termini or route; and
"(2) Class 'B' motor carriers shall include all other motor carriers not operating as class 'A' or 'C' motor carriers, whether as private carriers for hire or common carriers for hire, of persons or property; and,
"(3) Class 'C' motor carriers shall include all other persons, firms or corporations, their trustees or receivers, engaged in the transportation of property in furtherance of anyprivate commercial enterprise and not operating as a private carrier for hire or as a common carrier for hire, provided, however, the provisions of this act shall not apply to transportation of livestock and farm products in the raw state, logs and rough lumber and which raw state shall include cotton whether in the seed or ginned, cotton seed, hay, whether loose or baled, corn, wheat, oats and all other articles produced on the farm, from farm to market, nor to trucks hauling road materials."
It is noted that a class "C" motor carrier is defined as one "engaged in the transportation of property in furtherance of any private commercial enterprise." We must also consider the language contained in subsection B of section 1, "transportation of passengers or property for compensation or for commercial purposes, doing an inter-city business." When applied to the stipulated facts in this case, it is at once apparent that the language used in the act is vague and ambiguous. Ingenious arguments of law and fact are advanced by the parties hereto to substantiate their contentions as to the applicability of the language used to the facts presented herein. It is not readily or easily discernible as to whether the language used in defining class "C" motor carriers is sufficiently comprehensive to include the vehicles operated by petitioner in the manner and for the purposes disclosed by the stipulated facts.
In order to determine the legislative intent in case of ambiguity, resort may be had to the history of the statute. Pennsylvania R. R. Co. v. International Coal Co.,230 U.S. 184, 33 S. Ct. 893, 57 L. Ed. 1446; United States v. St. Paul Ry. Co., 247 U.S. 310, 38 S. Ct. 525, 62 L. Ed. 1130; State v. Tarr (S. Dak.) 248 N.W. 200; Wheeler v. Board of Com'rs of Hopkinsville, 245 Ky. 388, 53 S.W.2d 740.
Attention is directed to chapter 113, S. L. 1923, which is the first legislative act imposing a mileage tax to be levied against motor carriers operating upon the public highways of the state. By that act the tax was applicable only to the "transportation of persons, freight and property for compensation."
The Legislature of 1929 enacted chapter 253, S. L. 1929, which broadened the scope of the act to include not only those who operated motor vehicles upon the public highways for compensation, but it was also sought to tax certain motor carriers who transported their own property over the public highways. By the latter act the motor carriers over which the state assumed control were divided into three classes known as class "A", "B", and "C." We are not concerned in this case with class "A" or "B" carriers, and therefore refer only to that portion of the act which defines class "C" motor carriers as follows:
"(3) Class 'C' motor carriers shall include all carriers which are operated by owners for the transportation of their own property, goods or merchandise who charge or collect from the consignee, purchaser, or recipient of such property, goods or merchandise for transporting or delivering same, provided, however, the provisions of this act shall not apply to transportation of livestock and farm products in the raw state and trucks hauling road materials."
We direct special attention to that portion of the statute which refers to the "consignee, purchaser, or recipient of property, goods or merchandise." There is evidenced a clear intention by this language that the act should apply only to those engaged in the barter, sale, or exchange of property, and it conclusively appears that said act would have no application to motor vehicles operated in the furtherance of an industry such as that engaged in by petitioner.
Following the enactment of chapter 253, *Page 618 
supra, this court was called upon to construe the same in Collins-Dietz-Morris Co. v. State Corporation Commission,154 Okla. 121, 7 P.2d 123, 80 A. L. R. 561. In that case it was held that the act had no application where one engaged in the conduct of the wholesale grocery business sold and delivered groceries to retail merchants over the state, the cost of the delivery being included in the general overhead expense, and thereby augmenting to some extent the delivered price of the merchandise sold, but did have application to a case where a specific charge was made for delivery.
With this background, chapter 156, S. L. 1933, was enacted. It is quite evident that in the latter enactment the Legislature sought to cure what appeared to be a defect in the existing law. It was sought to amend the law so that one who sold and delivered his own merchandise might not escape the payment of a just and proper charge for the use of the highways in the furtherance of his business by including the cost of delivery within the selling price of his goods. In consideration of the facts surrounding the enactment of chapter 156, S. L. 1933, it becomes clear as to what the Legislature meant by the use of the terms "for commercial purposes, doing an inter-city business", and "in furtherance of any private commercial enterprise."
In this background and setting it is quite clear that the word "commercial" relates to buying, selling, and exchange in goods, wares, and merchandise in the general sales or traffic of our own markets. Erushaw v. Cadwalader, 145 U.S. 247, 258, 12 S. Ct. 851, 36 L. Ed. 693. It is clear that the limitation on the word embraced within the purview of the phrase "doing an inter-city business" was intended to restrict the word "commercial" to at narrower sense than the broad meaning of "commerce."
"Statutes requiring or authorizing a levy of taxes are to be construed most strongly against the government and in favor of its citizens.
"Where a statute imposing a tax is susceptible of two constructions, if the legislative intention is in doubt, the doubt as a rule should be resolved in favor of the tax-payer." Campbell v. Cornish, 163 Okla. 213, 22 P.2d 63.
Counsel for respondent, in their brief, suggest the court take judicial notice of the great hazard to public traffic and of the great damage and wear and tear on the highways caused by the heavily loaded trucks of oil companies hauling long trailers loaded with pipe, or trucks, carrying engines, boilers or other excessively heavy materials. The oil industry is one of the major industries of this state and had been for many years prior to the enactment of chapter 156, Session Laws 1933. The argument of respondent along this line might with propriety be presented to the Legislature, but this court cannot extend by judicial construction a law into a field outside of and beyond the limits fixed by the Legislature. The classification of property for the purpose of taxation is within the peculiar province of the Legislature. Pure Oil Pipe Line Co. v. Cornish,163 Okla. 79, 20 P.2d 1041.
If it had been the intention of the Legislature to levy a tax upon motor carriers who transported their own property over the highways of this state in the furtherance of the development of petroleum or while engaged in any other industrial pursuit, we know of no reason why the legislative intent to do so would not have been declared in plain, clear, and unmistakable language. To so hold herein would lead to gross absurdities in the levy of the tax, which could not have been within the contemplation of the Legislature. In the absence of such language in the act in question and in view of the general principles hereinabove stated relating to taxation, we are of the opinion that the provisions of chapter 156, supra, have no application to a person, firm, or corporation using the state highway for the transportation of its own property engaged in an "industrial" as distinguished from a "commercial" enterprise.
Various other contentions are made by the parties, but having taken this view of the matter, it is unnecessary to consider them.
We are of the opinion that the respondent, Tax Commission, is without jurisdiction to proceed further against petitioner herein, and therefore the writ is granted in accordance with the prayer of the petition.
McNEILL, C. J., and BAYLESS BUSBY, PHELPS, and GIBSON, JJ., concur. RILEY, WELCH, and CORN, JJ., dissent.